EXHIBIT 23.3 Consent of Independent Petroleum Engineers and Geologists We hereby consent to the incorporation by reference in the registration statement (No.333-157406) on Form S-3 and the Registration Statements (No. 333-108162, 333-118976, 333-118977, 333-124964, 333-143203, 333-143204 and 333-158922) on Form S-8 of Noble Energy, Inc. (the “Company”) of the reference to Netherland, Sewell & Associates, Inc. and the inclusion of our report dated January 20, 2011 in the Annual Report on Form 10-K for the year ended December31, 2010, of the Company and its subsidiaries, filed with the Securities and Exchange Commission. NETHERLAND, SEWELL & ASSOCIATES, INC. By: /s/ Danny D. Simmons, P.E. Danny D. Simmons, P.E. President and Chief Operating Officer Houston, Texas February 10, 2011
